Dismissing appeal.
Appellant was tried under an indictment charging him with wilfully and maliciously shooting at another without wounding, a crime defined by KRS 435.170. He was convicted under an instruction which submitted the question of his guilt of the offense defined by KRS 435.180, a degree of the crime for which he was indicted and a misdeameanor. His punishment was fixed at a fine of $500 and confinement in the county jail for one year. He is prosecuting an appeal purportedly granted by the circuit court without complying with the procedure outlined in section 348 of the Criminal Code of Practice.
This court is without jurisdiction, and on the authority of Pickett v. Commonwealth, 293 Ky. 842, 849, 170 S.W.2d 876, Wells vs. Commonwealth, 288 Ky. 429, 156 S.W.2d 497, Adams v. Commonwealth, 285 Ky. 803, 149 S.W.2d 727, and cases therein cited, the appeal is dismissed.